                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JOSE LUIS RIVERA                                               :
                Plaintiff,                                     :
                                                               :
         v.                                                    :        CIVIL ACTION NO. 17-4385
                                                               :
NANCY A. BERRYHILL, ACTING                                     :
COMMISSIONER OF SOCIAL SECURITY                                :
               Defendant.                                      :

                                                     ORDER

         AND NOW, this 7th day of May 2019, upon careful and independent consideration of
Plaintiff’s Request for Review, the response and reply thereto, the administrative record, and the
Report and Recommendation (“R&R”) of United States Magistrate Judge Lynne A. Sitarski, to
which no objections have been filed, it is hereby ORDERED that:
         1. The Clerk is directed to REMOVE the case from Civil Suspense;
         2. The R&R [Doc. No. 16] is APPROVED and ADOPTED 1; and
         3. Plaintiff’s Request for Review [Doc. No. 11] is GRANTED, and this matter is
REMANDED to the Commissioner for further review pursuant to the fourth sentence of 42
U.S.C. § 405(g).
         It is so ORDERED.
                                                      BY THE COURT:

                                                      /s/ Cynthia M. Rufe
                                                      _____________________
                                                      CYNTHIA M. RUFE, J.




1
  The Court agrees with the conclusions of the detailed R&R, including that the Administrative Law Judge (“ALJ”)
failed to give good reasons for his decision to afford little weight to the opinion of the treating psychiatrist, Dr.
Smith, and that the residual functional capacity assessment incorporated without explanation a reasoning level more
advanced than that determined by the non-examining psychological consultant, Dr. Croyle, even though the ALJ
assigned great weight to Dr. Croyle’s opinion. The Court also notes that the ALJ provided no explanation for the
decision to assign great weight to Dr. Croyle’s opinion other than the single statement that Dr. Croyle “has program
knowledge and his opinion is consistent with the record as a whole.” R. 23. The case will be remanded for the ALJ
to provide a full explanation of the basis for his decision, and for such other proceedings as may be appropriate.
